UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 13, 2011: BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) Indiana 0-5534 35-0160330 (State of other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1099 North Meridian Street, Indianapolis, Indiana (Address of principle executive offices) (Zip Code) Registrant’s telephone number, including area code:(317) 636-9800 Not applicable (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item 8.01 Other Events The following information, including the Exhibit to this Form 8-K, is being furnished pursuant to Item 8.01 – Other Events of Form 8-K. On April 13, 2011, Baldwin & Lyons, Inc. (Baldwin) issued a press release announcing the Company’s estimate of its loss from first quarter catastrophes, including the Christchurch, New Zealand, earthquake, the Sendai, Japan, earthquake and the Australian floods and Cyclone Yasi.A copy of this press release is also posted on the Company's website. Item 9.01 Financial Statements and Exhibits. (c)Exhibits Exhibit No.Description Exhibit 99Press release issued by Baldwin & Lyons, Inc., dated April 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALDWIN & LYONS, INC. April 14, 2011By/s/ Joseph J. DeVito Joseph J. DeVito Chief Executive Officer and President
